***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     ARTHUR PETRUCELLI v. CITY OF MERIDEN
                 (AC 39630)
                        Prescott, Moll and Flynn, Js.

                                   Syllabus

The petitioner appealed to the Superior Court from the decision of the
    citation hearing officer for the respondent city upholding a citation
    assessed against the petitioner for violating the respondent’s anti-blight
    ordinance. The court rejected the petitioner’s appeal, which included
    claims that, inter alia, the anti-blight ordinance was unconstitutional
    and that there was insufficient evidence to find him noncompliant with
    the ordinance. On appeal to this court, the petitioner claimed that the
    trial court abused its discretion in precluding the testimony of two of
    his witnesses, Y and K, and erroneously concluded that the respondent
    had not violated his due process rights, that the anti-blight ordinance
    was not unconstitutionally vague as applied to him, and that there was
    sufficient evidence establishing his noncompliance with the anti-blight
    ordinance. Held:
1. The trial court did not abuse its discretion in precluding Y’s proffered
    testimony and, even if the court abused its discretion in precluding K’s
    proffered testimony, the petitioner failed to demonstrate that the error
    was harmful; Y was called to testify out of order and K’s testimony
    would not have operated to discredit the testimony of M, the respon-
    dent’s housing inspector who issued the citation, because M did not
    testify that the petitioner told him he could enter the property alone at
    any time and, even if he had testified to this, K’s testimony on this issue
    would have been cumulative.
2. The trial court did not err in concluding that the respondent had not
    violated the petitioner’s due process rights; the record reflected that
    the petitioner received a written, detailed notice of the blight violation,
    the respondent conducted hearings regarding the blight violation at the
    petitioner’s request, granted the petitioner multiple extensions of time
    to address the violations, and met with the petitioner at his property
    prior to the assessment being imposed.
3. The petitioner could not prevail on his claim that the anti-blight ordinance
    was unconstitutionally vague as applied to him; the evidence relied on
    by the petitioner did not establish that the respondent enforced the anti-
    blight ordinance in an arbitrary and discriminatory manner.
4. The trial court did not err in determining that there was sufficient evidence
    demonstrating that the property was blighted; photographs submitted
    at the hearing, along with the testimony of M, established that there
    was garbage, trash, litter, rubbish or debris on the property in violation
    of the anti-blight ordinance.
      Argued November 14, 2019—officially released April 14, 2020

                             Procedural History

  Petition to reopen a citation assessment issued by
the respondent, brought to the Superior Court in the
judicial district of New Haven, geographical area num-
ber seven, where the court, Cronan, J., rendered judg-
ment denying the petition, from which the petitioner
appealed to this court. Affirmed.
   Jeffrey D. Brownstein, for the appellant (petitioner).
  Stephanie Dellolio, city attorney, with whom, on the
brief, was Deborah Leigh Moore, former city attorney,
for the appellee (respondent).
                          Opinion

   MOLL, J. The petitioner, Arthur Petrucelli, appeals
from the judgment of the trial court rendered in favor
of the respondent, the city of Meriden (city), following
a de novo hearing held on his petition to reopen an
assessment entered against him by a citation hearing
officer for violation of the city’s anti-blight ordinance.
On appeal, the petitioner claims that the court (1)
abused its discretion by precluding, in whole or in part,
two of his witnesses from testifying, (2) erroneously
concluded that the city had not violated his due process
rights, (3) erroneously concluded that the city’s anti-
blight ordinance was not unconstitutionally vague as
applied to him, and (4) erroneously concluded that
there was sufficient evidence establishing his noncom-
pliance with the anti-blight ordinance. We affirm the
judgment of the trial court.
   The following facts are relevant to our resolution of
this appeal. In 2003, pursuant to General Statutes § 7-
148 (c) (7) (H) (xv),1 the city enacted chapter 159 of
the Code of the City of Meriden (anti-blight ordinance).
Section 159-2 of the anti-blight ordinance provides in
relevant part that ‘‘[n]o owner . . . of real property
. . . located in the [c]ity of Meriden shall create, allow,
maintain or cause to be maintained, continue, or suffer
to exist a blighted premises.’’ Section 159-3 of the anti-
blight ordinance, in defining the term ‘‘blight,’’ provides
in relevant part that ‘‘[a]ny building or structure or any
parcel of land in which at least one of the following
conditions exists shall be considered blighted . . . B.
It is not being maintained as defined herein.2 . . . F.
It is a substantial factor causing serious depreciation
of the property values in the neighborhood. G. There
exist at the property conditions promoting rodent har-
borage and/or infestation. H. There exist at the property
overgrown shrubs, brush or weeds. I. Parking lots/areas
are left in a state of disrepair or abandonment and/or
are used to store abandoned or unregistered vehicles.
. . . N. Garbage on the property is not stored in stan-
dard containers and/or is scattered throughout the yard.
. . . Q. There exists on the property . . . trash, rub-
bish, rubble, tires, brush, used materials or discarded
items of little or no value. . . .’’ (Footnote added.) Sec-
tion 159-7 (A) of the anti-blight ordinance provides in
relevant part that the ordinance ‘‘may be enforced by
citation, in addition to other remedies, in accordance
with [General Statutes] § 7-152c . . . . City of Meriden
code enforcement officials shall have authority to
issue citations.’’
   The trial court set forth the following relevant proce-
dural history in its corrected memorandum of decision
dated October 10, 2017.3 ‘‘On March 11, 2015, the City of
Meriden Department of Development and Enforcement
sent a letter to the [petitioner] concerning the condition
of his property located at 48 Bradley Avenue in Meriden
[(property)]. This letter . . . referenced the authority
granted to the city by the Connecticut General Statutes
and incorporated in [§] 159-2 of the [anti-blight ordi-
nance]. The letter detailed seven separate sections of
the [anti-blight ordinance] that could be considered
blight violations. On April 8, 2015, the [petitioner]
requested a hearing before the Meriden Neighborhood
Rehabilitation Advisory Board [(board)] concerning the
notice sent to him. A hearing was held by the board on
May 14, 2015, and the [petitioner] was granted a thirty
day extension for the purpose of allowing the [peti-
tioner] to come into compliance with the anti-blight
ordinance.
   ‘‘An inspection of the property was scheduled for
June 22, 2015, but the [petitioner] sought an additional
extension and one was granted by the board until July
22, 2015. When no apparent progress was made by the
July 22 date, the [petitioner] was issued a citation for
a violation of the anti-blight ordinance on July 30, 2015.
The [petitioner] requested a hearing before a citation
hearing officer. At a hearing held on September 28,
2015, the [petitioner] was granted an additional thirty
day extension to address compliance issues. On Octo-
ber 26, [2015],4 another hearing was held by the citation
hearing officer where it was reported that the anti-
blight issues were not addressed by the [petitioner].
The hearing officer assessed a fine of $500 for failure
to comply with the ordinance which could be enhanced
by a fine of $100 a day if compliance was not forthcom-
ing.’’ (Citation omitted; footnote added.)
  In November, 2015, pursuant to General Statutes § 7-
152c (g)5 and Practice Book § 23-51,6 the petitioner com-
menced the present action by filing a petition to reopen
the October 26, 2015 assessment.7 The petition set forth
thirteen numbered paragraphs asserting various claims.
The petitioner asserted, inter alia, that (1) the city had
denied him due process by failing to provide him with
adequate notice regarding his purported violation of
the anti-blight ordinance, (2) the anti-blight ordinance
was unconstitutionally vague as applied to him, and (3)
there was insufficient evidence to demonstrate that he
had violated the anti-blight ordinance. The petitioner
requested that the trial court conduct a de novo hearing
and grant him relief, inter alia, by reversing the assess-
ment and prohibiting the city from enforcing any assess-
ments pertaining to the property entered under either
the anti-blight ordinance or a separate ordinance
regarding abandoned, inoperable, or unregistered
motor vehicles.
   The trial court held a two day de novo hearing on
the petition in March and April, 2016. On September 2,
2016, the court rendered judgment in favor of the city.
In its October 10, 2017 corrected memorandum of deci-
sion, after dismissing each of the petitioner’s claims set
forth in the petition, the court stated that it ‘‘rejects the
appeal of the [petitioner] and returns the matter to the
[city] to reimpose the penalties assessed by the hearing
officer . . . .’’ This appeal followed. Additional facts
and procedural history will be set forth as necessary.
                             I
   The petitioner first claims that the trial court abused
its discretion during the de novo hearing by precluding
the proffered testimonies of John Yacovino, a deputy
fire marshal of the city, and Thomas Kilroy, a city hous-
ing inspector. This claim is unavailing.
   ‘‘It is well established that [t]he trial court’s ruling
on evidentiary matters will be overturned only upon a
showing of a clear abuse of the court’s discretion. . . .
[E]videntiary rulings will be overturned on appeal only
where there was an abuse of discretion and a showing
by the [petitioner] of substantial prejudice or injustice.
. . . [I]n determining whether there has been an abuse
of discretion, every reasonable presumption should be
made in favor of the correctness of the trial court’s
ruling . . . .’’ (Internal quotation marks omitted.)
Burns v. RBS Securities, Inc., 151 Conn. App. 451,
461–62, 96 A.3d 566, cert. denied, 314 Conn. 920, 100
A.3d 851 (2014).
   The following additional facts are relevant to our
resolution of this claim. During the first day of the de
novo hearing, the petitioner called Yacovino as his first
witness. Immediately after the clerk had sworn in
Yacovino, the city’s counsel objected, arguing that
Yacovino’s impending testimony would be irrelevant
with regard to whether the petitioner had violated the
anti-blight ordinance. The court stated that it was uncer-
tain as to the purpose of Yacovino’s testimony, as the
petition to reopen the assessment did not contain a
statement of facts. The petitioner’s counsel responded
that Peter Miller, the city housing inspector who had
issued the July 30, 2015 citation to the petitioner, had
testified during the October 26, 2015 citation hearing
that, without an administrative warrant and without the
petitioner being present, he had entered and inspected
the property on the day of the hearing. The petitioner’s
counsel proffered that Yacovino would testify that, in
his capacity as a city fire marshal, he had interacted
with the petitioner on numerous occasions over the
course of ten to fifteen years regarding fire code viola-
tions and that the petitioner had never permitted him to
enter the petitioner’s property without the petitioner’s
express authorization and without the petitioner being
present. In reply, the city’s counsel argued, inter alia,
that there were other witnesses available who could
offer testimony regarding whether Miller’s entry onto
the property was permissible and that Yacovino’s pro-
posed testimony was not germane to the present action.
The petitioner’s counsel retorted that the issue was not
whether the petitioner had permitted Miller to enter
the property, but whether Miller, when called to testify,
would be a credible witness.
   Following argument, the court determined that the
petitioner had called Yacovino as a witness out of order,
stating: ‘‘I have the petition. I don’t know what the
issues are, at this point in time. And you’re bringing
[Yacovino in] and asking him questions about his inter-
action, with [the petitioner], over the years. It’s – it’s
entirely out of order.’’ On that basis, the court sustained
the city’s objection and excused Yacovino.
   The petitioner next called Miller as a witness. Miller
testified in relevant part as follows. During the Septem-
ber 28, 2015 citation hearing, the citation hearing officer
granted the petitioner a thirty day extension of time to
bring the property into compliance with the anti-blight
ordinance. That same day, at the request of the peti-
tioner and his counsel, Miller and a few other individu-
als met with the petitioner and his counsel on the prop-
erty and conducted a ‘‘general tour’’ of the property.
While on the property, a verbal agreement was reached
pursuant to which the city was permitted to monitor
the property periodically during the thirty day period.
Miller interpreted the agreement to mean that he had
authorization to enter the property at any time during
the thirty day period regardless of whether the peti-
tioner was present; however, Miller admitted that the
petitioner had never told him expressly that he was
permitted to enter the property unaccompanied at will.
Thereafter, on October 26, 2015, before the start of
the citation hearing held that day, Miller entered and
inspected the property. The petitioner was not present
during Miller’s inspection.
   After Miller finished testifying, the petitioner called
Kilroy as a witness. At the outset, Kilroy testified that
he had cited the petitioner for violating the anti-blight
ordinance with respect to a different property in Meri-
den owned by the petitioner. The city’s counsel
objected, arguing that Kilroy’s testimony regarding any
anti-blight citation issued with respect to other property
owned by the petitioner was irrelevant. The petitioner’s
counsel proffered that he intended to elicit testimony
from Kilroy that, during Kilroy’s past interactions with
the petitioner, the petitioner had never allowed Kilroy
to enter his property unattended. According to the peti-
tioner’s counsel, Kilroy’s testimony was relevant
because it would discredit Miller’s purported testimony
that the petitioner had given him permission to enter
the property at any time, regardless of whether the
petitioner was present, during the thirty day period
following the September 28, 2015 citation hearing. The
court stated that it could take judicial notice that the
petitioner and the city ‘‘have been fighting with each
other, probably, longer than we have been around’’ and
‘‘do not see eye to eye,’’ but it agreed with the city’s
counsel that testimony from Kilroy regarding his
encounters with the petitioner that were unrelated to
the property was irrelevant. Thereafter, Kilroy testified
that he attended the September 28, 2015 citation hearing
and that, during the hearing, there had been no agree-
ment reached permitting the city to enter the property
without the petitioner present. He further testified that
he did not attend the subsequent meeting held on the
property between Miller, the petitioner, and the peti-
tioner’s counsel, among others, on September 28, 2015.
  The petitioner next called John Rutka, an acquain-
tance of the petitioner, to testify. Rutka testified that
he was present at the September 28, 2015 meeting on
the property and that he did not hear the petitioner
agree to authorize Miller to enter the property unaccom-
panied at any time during the thirty day period following
the September 28, 2015 citation hearing. The petitioner’s
counsel then called the petitioner as a witness. The
petitioner testified in relevant part that he had never
permitted Miller or any other city official to enter the
property unless his counsel was present and the pur-
pose of the entry was to discuss issues regarding the
property.
   On appeal, the petitioner claims that the court abused
its discretion by precluding the proffered testimonies
of Yacovino and Kilroy. The petitioner asserts that
Yacovino and Kilroy would have testified that he had
never permitted either of them, respectively, to enter
his property without either him or his counsel present.
The petitioner posits that the excluded evidence would
have undermined the credibility of Miller, who, the peti-
tioner contends, had testified that the petitioner had
given him permission to enter the property, regardless
of whether the petitioner was present, during the thirty
day period following the September 28, 2015 citation
hearing. According to the petitioner, Miller was a key
witness whose testimony was critical to the court’s
determination that he had violated the anti-blight ordi-
nance. We address the court’s rulings as to Yacovino
and Kilroy in turn.
                           A
  We first consider the court’s decision precluding
Yacovino’s proffered testimony. In precluding that testi-
mony, the court determined that the petitioner had
called Yacovino as a witness out of order. According
to the petitioner, the purpose of Yacovino’s proffered
testimony was to attack Miller’s credibility; however,
Miller had not yet been called to testify. Precluding
Yacovino’s proffered testimony was reasonable given
that the evidence that the proffered testimony was
intended to discredit, namely, Miller’s testimony, had
not yet been admitted. The petitioner makes no argu-
ment that the court’s determination that Yacovino was
called out of order was improper. Thus, we conclude
that the court did not abuse its discretion by precluding
Yacovino’s proffered testimony.
                            B
   We next turn to the court’s ruling precluding Kilroy’s
proffered testimony. Unlike Yacovino, the petitioner
called Kilroy as a witness after Miller had testified. The
court determined that Kilroy’s proffered testimony was
irrelevant because it had no nexus to the property, but
rather concerned Kilroy’s interactions with the peti-
tioner relating to a different property owned by the
petitioner. We conclude that, even if the court’s preclu-
sion of Kilroy’s proffered testimony constituted an
abuse of discretion, the petitioner has failed to demon-
strate that the error was harmful.
   ‘‘Even when a trial court’s evidentiary ruling is
deemed to be improper, we must determine whether
that ruling was so harmful as to require a new trial.
. . . In other words, an evidentiary ruling will result in
a new trial only if the ruling was both wrong and harm-
ful. . . . Harmful error occurs in a civil action when
the ruling would likely affect the result. . . . It is the
[petitioner’s] burden to show harmful error.’’ (Internal
quotation marks omitted.) Suntech of Connecticut, Inc.
v. Lawrence Brunoli, Inc., 173 Conn. App. 321, 347, 164
A.3d 36 (2017), appeal dismissed, 330 Conn. 342, 193
A.3d 1208 (2018). ‘‘In those instances wherein a party
claims that the trial court improperly excluded testi-
mony, we undertake a review of the relationship of the
excluded evidence to the central issues in the case
and whether that evidence would have been merely
cumulative of admitted testimony.’’ (Internal quotation
marks omitted.) Doyle v. Kamm, 133 Conn. App. 25,
35, 35 A.3d 308 (2012).
   Here, the petitioner sought to introduce Kilroy’s prof-
fered testimony to discredit Miller, who purportedly
testified that the petitioner had permitted him to enter
the property at any time, regardless of whether the
petitioner was present, during the thirty day period
following the September 28, 2015 citation hearing. Con-
trary to the petitioner’s belief, however, Miller testified
that the petitioner did not tell him expressly that he
could enter the property alone at any time; instead,
Miller testified that he interpreted the verbal agreement
reached by the parties during the September 28, 2015
meeting on the property, permitting the city to monitor
the property periodically during the thirty day period,
as authorizing him to have such open access to the
property. Thus, Kilroy’s proffered testimony would not
have operated to discredit Miller. Additionally, even if
Miller had testified that the petitioner had given him
express permission to enter the property unaccompa-
nied at will, both Rutka and the petitioner testified that
the petitioner had never given Miller such authorization.
As a result, at most, Kilroy’s proffered testimony would
have been cumulative. For these reasons, even if the
court had abused its discretion by precluding Kilroy’s
proffered testimony on the relevancy ground cited by
the court, the petitioner has not established harmful
error.
   In sum, we conclude that (1) the court did not abuse
its discretion by precluding Yacovino’s proffered testi-
mony, and (2) assuming that the court abused its discre-
tion by precluding Kilroy’s proffered testimony, the peti-
tioner has failed to demonstrate that the court’s ruling
was harmful. Accordingly, the petitioner’s claim chal-
lenging the court’s preclusion of the proffered testimo-
nies of Yacovino and Kilroy fails.
                            II
   We next turn to the petitioner’s claim that the trial
court improperly concluded that the city did not deprive
him of his due process rights.8 Specifically, the peti-
tioner asserts that the city failed to provide him with
adequate notice and process in enforcing the anti-blight
ordinance against him. We are not persuaded.
   The petitioner’s claim implicates his right to proce-
dural due process. ‘‘[F]or more than a century the cen-
tral meaning of procedural due process has been clear:
Parties whose rights are to be affected are entitled to
be heard; and in order that they may enjoy that right
they must first be notified. . . . It is equally fundamen-
tal that the right to notice and an opportunity to be
heard must be granted at a meaningful time and in a
meaningful manner. . . . [T]hese principles require
that a [party] have . . . an effective opportunity to
defend by confronting any adverse witnesses and by
presenting his own arguments and evidence orally.’’
(Internal quotation marks omitted.) Merkel v. Hill, 189
Conn. App. 779, 786–87, 207 A.3d 1115 (2019). ‘‘Whether
a party was deprived of his due process rights is a
question of law to which appellate courts grant plenary
review.’’ McFarline v. Mickens, 177 Conn. App. 83, 100,
173 A.3d 417 (2017), cert. denied, 327 Conn. 997, 176
A.3d 557 (2018).
   In rejecting the petitioner’s claim that the city had
violated his due process rights, the court stated: ‘‘In
this matter, the record reflects that the [petitioner] was
first sent a notice of order informing him of possible
blight violations on March 31, 2015.9 On April [8], 2015,
the [petitioner] requested a hearing before the [board]
and was given a hearing on May 14, 2015. The [peti-
tioner] was further granted a thirty day extension and
a second thirty day extension [to come into compliance
with the anti-blight ordinance]. After being issued a
citation for noncompliance, the [petitioner] requested
a hearing [before a citation hearing officer] and was
given one. The [petitioner] was then granted an addi-
tional thirty day extension before the imposition of
penalties. The court finds that there is no constitutional
or legal basis on the part of the [petitioner] to claim a
violation of his due process rights.’’ (Footnote added.)
  We agree with the court and conclude that the peti-
tioner has failed to demonstrate a violation of his due
process rights. As the court found, the city provided
the petitioner with a written, detailed notice of the
blight violations, conducted hearings regarding the
blight violations at the petitioner’s request, and granted
the petitioner multiple extensions of time to address
the blight violations. In addition, the record reflects
that city officials offered to meet with the petitioner
on the property to discuss the blight violations prior to
the issuance of the July 30, 2015 citation, and city offi-
cials toured the property with the petitioner on Septem-
ber 28, 2015, prior to the imposition of the citation
assessment on October 26, 2015. Accordingly, we reject
the petitioner’s due process claim.10
                             III
  We now turn to the petitioner’s claims that the court
improperly concluded that (1) the anti-blight ordinance
was not unconstitutionally vague as applied to him,11
and (2) there was sufficient evidence demonstrating
that he had violated the anti-blight ordinance. We are
not persuaded.
   The following additional facts are relevant to our
resolution of these claims. The March 11, 2015 letter
that the city sent to the petitioner, inter alia, notified
the petitioner that the property was in violation of § 159-
2 of the anti-blight ordinance because the conditions
described in parts B, F, G, H, I, N, and Q of the definition
of ‘‘blight’’ set forth in § 159-3 of the anti-blight ordi-
nance were present on the property.12 The trial court
concluded that there was no evidence that the anti-
blight ordinance was unconstitutional as applied to the
petitioner or that the city had enforced the ordinance
arbitrarily against the petitioner. Additionally, the court
concluded that there was sufficient evidence establish-
ing that the petitioner had violated the anti-blight ordi-
nance and that ‘‘[n]o ‘law abiding taxpayer’ should have
to own a property in proximity to the conditions created
and maintained by the [petitioner].’’
   As a preliminary matter, we discuss the scope of the
petitioner’s claims that we are reviewing. From what
we can distill from his appellate briefs, the petitioner
asserts that (1) the anti-blight ordinance, in defining
‘‘blight’’ in general, was impermissibly vague as applied
to him because ‘‘different city inspectors, different
members of a city board and/or different various home-
owners could disagree as to whether a certain condition
of real property and/or an article of personal property is
blight,’’ and (2) certain specific portions of the ‘‘blight’’
definition were impermissibly vague as applied to him
on various grounds. Additionally, the petitioner con-
tends that there was no evidence introduced at the de
novo hearing demonstrating that the conditions consti-
tuting blight existed on the property.
  We need not consider whether each provision of the
anti-blight ordinance identified by the petitioner was
unconstitutionally vague as applied to him nor whether
there was evidence demonstrating that every condition
of blight for which the petitioner was cited was present
on the property. Section 159-3 of the anti-blight ordi-
nance, in defining the term ‘‘blight,’’ provides that ‘‘[a]ny
building or structure or any parcel of land in which at
least one of the following conditions exists shall be
considered blighted . . . .’’ (Emphasis added.) Thus,
any one of the enumerated conditions listed in § 159-
3, if proven to exist, is sufficient to render a property
blighted pursuant to the anti-blight ordinance. The trial
court did not refer to any specific provisions of the
anti-blight ordinance in rejecting the petitioner’s claims.
Keeping in mind that, ‘‘[i]f faced with . . . an ambigu-
ity, we construe the court’s decision to support, rather
than to undermine, its judgment’’ and that ‘‘our appel-
late courts do not presume error on the part of the trial
court [but], [r]ather, we presume that the trial court,
in rendering its judgment . . . undertook the proper
analysis of the law and the facts’’; (internal quotation
marks omitted) Barber v. Barber, 193 Conn. App 190,
200–201, 219 A.3d 378 (2019); we may affirm the trial
court’s judgment if we conclude that the petitioner has
failed to demonstrate that (1) any one of the provisions
of the anti-blight ordinance that he was cited for vio-
lating was unconstitutionally vague as applied to him
and (2) there was insufficient evidence establishing his
noncompliance with that provision.
   We conclude that the petitioner has not satisfied his
burden with respect to part B of the definition of
‘‘blight’’ set forth in § 159-3 of the anti-blight ordinance,
which provides that property that ‘‘is not being main-
tained’’ is considered blighted. Elsewhere in § 159-3,
the phrase ‘‘not being maintained’’ is defined in relevant
part as follows: ‘‘A structure is not being maintained if
any of the following conditions apply: . . . C. Garbage,
trash, litter, rubbish, or debris are situated on the
premises.’’
                             A
   We first consider whether § 159-3 of the anti-blight
ordinance, insofar as it provides that property is
blighted if it is not being maintained in that ‘‘[g]arbage,
trash, litter, rubbish, or debris are situated on the prem-
ises,’’ was unconstitutionally vague as applied to the
petitioner. We conclude that it was not.
  ‘‘As a threshold matter, it is necessary to discuss the
applicable standard of review. A statute is not void
for vagueness unless it clearly and unequivocally is
unconstitutional, making every presumption in favor
of its validity. . . . The party challenging a statute’s
constitutionality has a heavy burden of proof; the
unconstitutionality must be proven beyond all reason-
able doubt. . . . Additionally, in a vagueness chal-
lenge, such as this, civil statutes can be less specific
than criminal statutes and still pass constitutional mus-
ter. . . . To prove that a statute is unconstitutionally
vague, the challenging party must establish that an ordi-
nary person is not able to know what conduct is permit-
ted and prohibited under the statute. . . .
   ‘‘To demonstrate that [a statute] is unconstitutionally
vague as applied to [him], the [petitioner] therefore
must . . . demonstrate beyond a reasonable doubt
that [he] had inadequate notice of what was prohibited
or that [he was] the victim of arbitrary and discrimina-
tory enforcement. . . . [T]he void for vagueness doc-
trine embodies two central precepts: the right to fair
warning of the effect of a governing statute . . . and
the guarantee against standardless law enforcement.
. . . If the meaning of a statute can be fairly ascertained
a statute will not be void for vagueness since [m]any
statutes will have some inherent vagueness, for [i]n
most English words and phrases there lurk uncertain-
ties. . . . The determination of whether a statutory
provision is unconstitutionally vague is a question of
law over which we exercise de novo review.’’ (Citations
omitted; internal quotation marks omitted.) Ogden v.
Zoning Board of Appeals, 157 Conn. App. 656, 668–69,
117 A.3d 986, cert. denied, 319 Conn. 927, 125 A.3d
202 (2015). The foregoing principles apply equally to
municipal ordinances. See, e.g., id., 668–72 (analyzing
claim that trial court erroneously concluded that zoning
regulations were unconstitutionally vague as applied);
Booker v. Jarjura, 120 Conn. App. 1, 24–26, 990 A.2d 894
(analyzing claim that trial court erroneously concluded
that provision of city charter was not unconstitutionally
vague as applied), cert. denied, 297 Conn. 909, 995 A.2d
636 (2010).
   The petitioner does not contend on appeal that the
terms ‘‘[g]arbage, trash, litter, rubbish, or debris’’ pursu-
ant to § 159-3 of the anti-blight ordinance are ambiguous
such that he had inadequate notice as to whether those
conditions existed on the property;13 rather, the only
cognizable argument that the petitioner presents in sup-
port of his contention that the provision of the anti-
blight ordinance at issue was impermissibly vague as
applied to him is that different city officials and different
homeowners could disagree as to whether the condi-
tions on his property constituted blight. In essence, the
petitioner appears to be raising the specter of the anti-
blight ordinance being applied in an arbitrary and dis-
criminatory manner.
  ‘‘To demonstrate that [a] statute’s vagueness gives
an agency unbridled discretion to enforce the statute
arbitrarily and discriminatorily, the challenging party
must establish that he was the victim of such arbitrary
and discriminatory enforcement.’’ Connecticut Build-
ing Wrecking Co. v. Carothers, 218 Conn. 580, 592, 590
A.2d 447 (1991). The petitioner argues that the city
arbitrarily targeted him as evidenced by a small claims
decision, admitted into evidence during the de novo
hearing, wherein a magistrate rejected a claim submit-
ted by him alleging that the city had wrongfully
destroyed flowers and small trees that he had planted
on a portion of his property. In rejecting the petitioner’s
claim, the magistrate concluded that (1) the city had
failed to follow the procedures set forth in its ordi-
nances in removing the plants and trees but (2) the
petitioner had wrongfully planted the flowers and trees
without a permit, such that he failed to suffer any com-
pensable damages.14 We are not persuaded that the
city’s failure to follow its ordinances in an unrelated
matter involving the petitioner establishes that it
enforced the anti-blight ordinance against the petitioner
in an arbitrary and discriminatory manner. In addition,
the petitioner thinly asserts that the city arbitrarily tar-
geted him because Miller testified during the de novo
hearing that he used a ‘‘zoom’’ feature on his cell phone
to photograph the property. We can discern no visage
of arbitrary and discriminatory enforcement on the
basis of that evidence. Accordingly, the petitioner’s void
for vagueness claim fails.
                             B
   We next turn to the question of whether there was
insufficient evidence establishing that ‘‘[g]arbage, trash,
litter, rubbish, or debris’’ was situated on the property
in violation of the § 159-3 of the anti-blight ordinance.
This issue warrants little discussion.
   ‘‘Because the . . . claim challenges the sufficiency
of the evidence, which is based on the court’s factual
findings, the proper standard of review is whether, on
the basis of the evidence, the court’s finding . . . was
clearly erroneous. . . . In other words, a court’s find-
ing of fact is clearly erroneous and its conclusions
drawn from that finding lack sufficiency when there is
no evidence in the record to support it . . . or when
although there is evidence to support it, the reviewing
court on the entire evidence is left with the definite
and firm conviction that a mistake has been committed.
. . . Moreover, we repeatedly have held that [i]n a [pro-
ceeding] tried before a court, the trial judge is the sole
arbiter of the credibility of the witnesses and the weight
to be given specific testimony. . . . Where there is con-
flicting evidence . . . we do not retry the facts or pass
on the credibility of the witnesses. . . . The probative
force of conflicting evidence is for the trier to deter-
mine.’’ (Internal quotation marks omitted.) Seale v. Geo-
Quest, Inc., 189 Conn. App. 587, 592, 208 A.3d 326
(2019). Here, the petitioner cites to his own testimony
elicited during the de novo hearing that he cleaned the
property, thereby bringing it into compliance with § 159-
3 of the anti-blight ordinance. The petitioner, however,
overlooks the photographs of the property introduced
into evidence during the hearing and Miller’s testimony,
which amply demonstrate that ‘‘[g]arbage, trash, litter,
rubbish, or debris’’ was situated on the property.
Accordingly, we find no error in the trial court’s deter-
mination that there was sufficient evidence demonstra-
ting that the property was blighted.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 7-148 (c) (7) (H) (xv) authorizes a municipality to
‘‘[m]ake and enforce regulations for the prevention and remediation of
housing blight, including regulations reducing assessments and authorizing
designated agents of the municipality to enter property during reasonable
hours for the purpose of remediating blighted conditions, provided such
regulations define housing blight and require such municipality to give writ-
ten notice of any violation to the owner and occupant of the property and
provide a reasonable opportunity for the owner and occupant to remediate
the blighted conditions prior to any enforcement action being taken, and
further provided such regulations shall not authorize such municipality or
its designated agents to enter any dwelling house or structure on such
property, and including regulations establishing a duty to maintain property
and specifying standards to determine if there is neglect; prescribe civil
penalties for the violation of such regulations of not less than ten or more
than one hundred dollars for each day that a violation continues and, if
such civil penalties are prescribed, such municipality shall adopt a citation
hearing procedure in accordance with section 7-152c.’’
   2
     Section 159-3 of the anti-blight ordinance, in defining the phrase ‘‘not
being maintained,’’ provides in relevant part that ‘‘[a] structure is not being
maintained if any of the following conditions apply . . . C. Garbage, trash,
litter, rubbish, or debris are situated on the premises. D. Abandoned,
wrecked, or junked motor vehicles are stored on the premises. E. Lawns,
landscaping, or driveways are deteriorating or unkempt. . . .’’
   Section 159-3 of the anti-blight ordinance defines ‘‘debris’’ as ‘‘[m]aterial
which is incapable of immediately performing the function for which it was
designed, including but not limited to abandoned, discarded, or unused
objects; junk or collections of equipment such as automobiles, boats and
recreation vehicles which are missing parts, not complete in appearance
and in an obvious state of disrepair; and parts of automobiles, furniture,
appliances, cans, boxes, scrap metal, tires, batteries, containers, and
garbage.’’
   Section 159-3 of the anti-blight ordinance defines ‘‘litter’’ as ‘‘[a]ny dis-
carded, used, or unconsumed substance or waste material, whether made
of aluminum, glass, plastic, rubber, paper, or other natural or synthetic
material, or any combination thereof, including but not limited to any bottle,
jar, or can or any top, cap or detachable tab of any bottle, jar, or can; any
unlighted cigarette, cigar, match or any flaming or glowing material; or any
garbage, trash, refuse, debris, rubbish, glass clippings or other lawn or
garden waste, newspaper, magazine, glass, metal, plastic, or paper containers
or other packaging or construction material, which has not been deposited
in a receptacle.’’
   Section 159-3 of the anti-blight ordinance defines ‘‘rubbish’’ as ‘‘[a]ny
nonputrescible waste materials, except ashes, including but not limited
to paper, cardboard, tin cans, wood, glass, bedding, furniture, crockery,
appliances, junk automobiles, demolition material, tree limbs, and indus-
trial wastes.’’
   3
     The trial court decided the petitioner’s petition to reopen the assessment
on September 2, 2016; however, on that date, it inadvertently issued in the
present action a memorandum of decision pertaining to a related action,
Petrucelli v. Meriden, Superior Court, judicial district of New Haven, Docket
No. CV-XX-XXXXXXX-S. On October 10, 2017, the court issued a corrected
memorandum of decision setting forth its ruling on the petition filed in the
present action.
   4
     The corrected memorandum of decision states that the second citation
hearing was held on October 26, 2016, which we presume to be a scriven-
er’s error.
   5
     General Statutes § 7-152c provides in relevant part: ‘‘(a) Any municipality
as defined in subsection (a) of section 7-148 may establish by ordinance a
citation hearing procedure in accordance with this section. The Superior
Court shall be authorized to enforce the assessments and judgments pro-
vided for under this section.
                                        ***
   ‘‘(g) A person against whom an assessment has been entered pursuant
to this section is entitled to judicial review by way of appeal. An appeal shall
be instituted within thirty days of the mailing of notice of such assessment
by filing a petition to reopen assessment, together with an entry fee in an
amount equal to the entry fee for a small claims case pursuant to section 52-
259, at a superior court facility designated by the Chief Court Administrator,
which shall entitle such person to a hearing in accordance with the rules
of the judges of the Superior Court.’’
   6
     Practice Book § 23-51 provides: ‘‘(a) Any aggrieved person who wishes
to appeal a parking or citation assessment issued by a town, city, borough
or other municipality shall file with the clerk of the court within the time
limited by statute a petition to open assessment with a copy of the notice
of assessment annexed thereto. A copy of the petition with the notice of
assessment annexed shall be sent by the petitioner by certified mail to the
town, city, borough or municipality involved.
   ‘‘(b) Upon receipt of the petition, the clerk of the court, after consultation
with the presiding judge, shall set a hearing date on the petition and shall
notify the parties thereof. There shall be no pleadings subsequent to the
petition.
   ‘‘(c) The hearing on the petition shall be de novo. There shall be no right
to a hearing before a jury.’’
   7
     The petition was captioned as a ‘‘Petition to Reopen Assessment.’’ We
observe that § 7-152c (g) provides that a person against whom a citation
assessment has been entered may institute an appeal by filing a ‘‘petition
to reopen assessment . . . .’’ (Emphasis added.) By comparison, Practice
Book § 23-51 (a) provides that an aggrieved person may appeal a citation
assessment by filing a ‘‘petition to open assessment . . . .’’ (Emphasis
added.) We will refer to the petition as a petition to ‘‘reopen’’ the assessment
in conformity with the language of § 7-152c (g).
   8
     We analyze the petitioner’s due process claim under the federal constitu-
tion only because he has not provided an independent analysis of an alleged
due process violation under the state constitution. See Chief Disciplinary
Counsel v. Rozbicki, 326 Conn. 686, 694 n.8, 167 A.3d 351 (2017), cert. denied,
      U.S.     , 138 S. Ct. 2583, 201 L. Ed. 2d 295 (2018).
   9
     We presume that the court was referring to the March 11, 2015 letter
sent to the petitioner by the city.
   10
      Throughout his appellate briefs, the petitioner identifies a litany of
purported defects in the notice and process with respect to the city’s enforce-
ment of the anti-blight ordinance against him. We find no merit to these
claimed defects and need not discuss them further.
   11
      ‘‘The void for vagueness doctrine is a procedural due process concept
that originally was derived from the guarantees of due process contained
in the fifth and fourteenth amendments to the United States constitution.
. . . [Our Supreme Court has] equated vagueness analysis under our state
constitution with the corresponding federal constitutional analysis.’’ (Inter-
nal quotation marks omitted.) Wethersfield v. PR Arrow, LLC, 187 Conn.
App. 604, 630–31, 203 A.3d 645, cert. denied, 331 Conn. 907, 202 A.3d 1022
(2019). The petitioner has not provided an independent analysis of his void
for vagueness claim under the state constitution and, therefore, we limit
our analysis to the federal constitution. See Chief Disciplinary Counsel v.
Rozbicki, 326 Conn. 694 n.8, 167 A.3d 351 (2017), cert. denied,          U.S.    ,
138 S. Ct. 2583, 201 L. Ed. 2d 295 (2018).
   12
      The March 11, 2015 letter provides in relevant part: ‘‘Your property at
48 Bradley Avenue, Meriden, CT is in violation of [§ 159-2 of the anti-blight
ordinance] and the following issues are to be addressed:
   ‘‘Collect and properly dispose of any garbage, trash, litter, rubbish or
debris situated on the premises. (§ 159-3 – Blight-Parts ‘B’ and ‘N’ and Not
Being Maintained-Part ‘C’)
   ‘‘Remove the abandoned, wrecked or junked motor vehicles stored on
the premises. (§ 159-3 – Blight-Parts ‘B’ and ‘I’ and Not Being Maintained-
Part ‘D’)
   ‘‘Correct the deteriorated and unkempt conditions of the lawn, landscaping
and driveway. (§ 159-3 – Blight-Parts ‘B’ and ‘I’ and Not Being Maintained-
Part ‘E’)
   ‘‘Correct the conditions that create a substantial factor causing serious
depreciation of property values in the neighborhood. (§ 159-3 – Blight-
Part ‘F’)
   ‘‘Correct the conditions that promote rodent harborage or infestation.
(§ 159-3 – Blight-Part ‘G’)
   ‘‘Trim and maintain the overgrown shrubs, brush and weeds. (§ 159-3 –
Blight-Part ‘H’)
  ‘‘Remove all trash, rubbish, rubble, tires, brush, used materials or dis-
carded items of little or no value. (§ 159-3 – Blight-Part ‘Q’) . . . .’’
  13
     The terms ‘‘litter,’’ ‘‘rubbish,’’ and ‘‘debris’’ are defined in § 159-3 of the
anti-blight ordinance. See footnote 2 of this opinion.
  14
     The magistrate also concluded that the petitioner had failed to present
evidence concerning the actual value of the flowers and trees.